

116 HR 8617 IH: Temporary Family Visitation Act
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8617IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Peters (for himself and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish a new nonimmigrant category for alien family members of United States citizens and permanent residents seeking to enter the United States temporarily to visit their relatives, and for other purposes.1.Short titleThis Act may be cited as the Temporary Family Visitation Act.2.New nonimmigrant category for family members of United States citizens and permanent residents seeking to enter the United States temporarilySection 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)) is amended—(1)by striking and who is visiting the United States temporarily for business or temporarily for pleasure; at the end; and(2)by adding at the end the following: and who is visiting the United States temporarily for—(i)business;(ii)pleasure; or(iii)family purposes..3.Requirements applicable to section 101(a)(15)(B)(iii) visas(a)In generalSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following:(s)Requirements applicable to section 101(a)(15)(B)(iii) visas(1)DefinitionFor the purpose of this subsection and section 101(a)(15)(B)(iii)—(A)the term family purposes means any visits to relatives for social, occasional, or other purposes; and(B)the term relative means the spouse, children, sons, daughters, grandchildren, parents, grandparents, siblings, uncles, aunts, nieces, and nephews of a citizen or permanent resident of the United States.(2)RequirementAny alien who seeks admission under a visa issued under section 101(a)(15)(B)(iii) is inadmissible under this paragraph unless—(A)the person petitioning for the alien relative’s admission or any additional sponsor has executed an affidavit of support described in section 213 with respect to such alien; and (B)the alien has obtained a travel medical insurance policy for the duration of stay with minimum policy requirements determined by the Secretary of Homeland Security.(3)Period of authorized admissionThe period of authorized admission under section 101(a)(15)(B)(iii) shall not exceed 120 days. .(b)AttestationSection 213A(f)(1)(D) of such Act (8 U.S.C. 1183A(f)(1)(D)) is amended by striking section 204 and inserting section 204 and 101(15)(B)(iii). 4.Restriction applicable to section 101(a)(15)(B)(iii) visasSection 248(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1258(a)(1)) is amended to read as follows: (1)an alien classified as a nonimmigrant under subparagraph (B)(iii), (C), (D), (K), or (S) of section 101(a)(15)..5.Waivers applicable to section 101(a)(15)(B)(iii) visasThe Secretary of State, in consultation with the Secretary of Homeland Security, may waive any requirement applicable to section 101(a)(15)(B)(iii) visas for humanitarian purposes, to assure family unity, or when it is otherwise in the public interest. The Secretary of State shall provide for the annual reporting to Congress of the number of waivers granted under this paragraph in the previous fiscal year and a summary of the reasons for granting such waivers.